Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.383 Page 1 of 48




                                                               Mar 18 2019

                                                                 s/ JenniferS
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.384 Page 2 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.385 Page 3 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.386 Page 4 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.387 Page 5 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.388 Page 6 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.389 Page 7 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.390 Page 8 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.391 Page 9 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.392 Page 10 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.393 Page 11 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.394 Page 12 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.395 Page 13 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.396 Page 14 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.397 Page 15 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.398 Page 16 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.399 Page 17 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.400 Page 18 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.401 Page 19 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.402 Page 20 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.403 Page 21 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.404 Page 22 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.405 Page 23 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.406 Page 24 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.407 Page 25 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.408 Page 26 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.409 Page 27 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.410 Page 28 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.411 Page 29 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.412 Page 30 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.413 Page 31 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.414 Page 32 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.415 Page 33 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.416 Page 34 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.417 Page 35 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.418 Page 36 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.419 Page 37 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.420 Page 38 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.421 Page 39 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.422 Page 40 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.423 Page 41 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.424 Page 42 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.425 Page 43 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.426 Page 44 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.427 Page 45 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.428 Page 46 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.429 Page 47 of 48
Case 3:18-cv-02290-GPC-KSC Document 24 Filed 03/18/19 PageID.430 Page 48 of 48
